1                                   JS-6
2
3
4
5
6
                            UNITED STATES DISTRICT COURT
7
                         CENTRAL DISTRICT OF CALIFORNIA
8
9
10   KENNETH WAYNE MILLS,                        Case No. CV 19-924-CBM (KK)
11                                Petitioner,
12                       v.                      JUDGMENT
13   CALIFORNIA DEPARTMENT OF
     CORRECTION AND
14   REHABILITATION,
15                                Respondent.
16
17
18         Pursuant to the Order Summarily Dismissing Petition as Duplicative, IT IS
19   HEREBY ADJUDGED that this action is DISMISSED with prejudice.
20
21   Dated: March 1, 2019
                                           HON. CONSUELO B. MARSHALL
22                                         United States District Judge
23
24
25
26
27
28
